Citation Nr: 1426130	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a skin disorder.  

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for bilateral paracentral disc protrusion.

5. Entitlement to a rating higher than 20 percent prior to June 14, 2011 for the service-connected degenerative disc disease, thoracolumbar spine, with disc protrusions at L3-L4 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and from September 2001 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2006 and January 2010 by the RO.

In May 2010, the Veteran stated that he only was appealing the issues of service connection for sleep apnea, skin disorder, and hemorrhoids.  

In a letter dated in September 2010, the RO notified the Veteran that action was taken on his request to withdraw the issue of service connection for left hear hearing loss and the claim for an increased rating for the service-connected right and left knee disabilities.  

Subsequently, in May 2012, the Veteran perfected his appeal regarding the issues of a rating higher than 20 percent for the service-connected degenerative disc disease of the thoracolumbar spine with disc protrusions L3-L4 and L5-S1 and an initial compensable rating for the service-connected radiculitis of the right lower extremity.  

In the VA Form 9 appeal received in May 2012, the Veteran stated that, if he was award a 40 percent rating for the thoracolumbar spine and a 10 percent rating for radiculitis of the right lower extremity, his appeal for both issues would be satisfied.

In a January 2014 rating decision, the RO granted a temporary 100 percent evaluation for degenerative disc disease of the thoracolumbar spine with disc protrusions effective on June 14, 2011 and assigned a 40 percent rating beginning on September 1, 2011.  The RO also granted a 10 percent rating for radiculitis of the right lower extremity effective on February 21, 2008.  

While the RO indicated that the January 2014 rating decision represented a full grant of the benefits sought for both issues, the issue for a rating higher than 20 percent prior to June 14, 2011 for the service-connected degenerative disc disease, thoracolumbar spine, with disc protrusions at L3-L4 and L5-S1 remains in appellate status as the Veteran's claim was received in February 2008 and the 40 percent rating was granted effective on September 1, 2011.  

For the above reasons, the issues currently on appeal are listed on the title page.  In April 2014, the Veteran's representative raised the issue of reopening the claim of service connection for left ear hearing loss and the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The April 2014 brief, Veteran's May 2010 statement, and January 2014 rating decision are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the May 2012 VA Form 9 Appeal, the Veteran requested that he be scheduled for a hearing at the RO with the Board.  

In May 2012, his representative reiterated the request for a hearing with the Board at the RO.  Hence, the Veteran must be afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a hearing at the RO before a Veterans Law Judge at the earliest available date.  The Veteran should be notified of the date and time of the scheduled hearing in a timely manner.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

